Citation Nr: 1227816	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").

3.  Entitlement to an acquired psychiatric disorder, to include schizophrenia, paranoia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Salt Lake City, Utah, which denied the Veteran's claims of entitlement to service connection for the aforementioned disorders.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The Veteran's current obstructive sleep apnea was not present in service and is not otherwise shown to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was neither incurred in, nor aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of the Veterans Affairs (the "Secretary").  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated April 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess/Hartman by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.

	B.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as his statements in support of his claim.  The appellant has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been associated with the record.

The Board recognizes that the VA duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board has determined that an examination is not warranted for the claim of entitlement to service connection for obstructive sleep apnea, as there is no competent lay or medical evidence to suggest that the disorder had its onset during, or was the result of, active duty service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim, as there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology may satisfy the requirements of McLendon.  However, the Board believes that, unlike a dislocated shoulder, obstructive sleep apnea is not a condition that easily lends itself to lay observation or diagnosis.  Therefore, as the Veteran has not been shown to be competent to offer an opinion on a matter requiring medical expertise, his claim that his obstructive sleep apnea, diagnosed many years after active military service, was the result of service is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinion of the Veteran may serve to establish any association between his claimed disorder and military service so as to satisfy the requirements of McLendon.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, supra, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Although the Veteran has provided little in the way of explanation regarding the basis for his claim (on his benefits application form, he listed no dates for when the condition began or when he was treated and merely referenced the service treatment records), he contends that his current obstructive sleep apnea is the result of some aspect of active military service and/or first manifested during service.  

Review of the Veteran's service treatment records reveals that, during his August 1967 pre-induction medical examination, all systems (with the exception of a mark, scar or tattoo) were found to be within normal limits.  On the accompanying medical history report, the Veteran denied having any symptoms related to obstructive sleep apnea, including asthma or shortness of breath.  He also denied ever having any illness or injury other than those already listed on the medical history report.  Subsequent records show no evidence of complaints of, treatment for, or a diagnosis of obstructive sleep apnea during service.  The Veteran's April 1970 service separation examination report also failed to reveal a diagnosis of obstructive sleep apnea.  Similarly, on the accompanying medical history report, the Veteran again reported no symptoms associated with obstructive sleep apnea and denied ever having any illness or injury other than those already listed on the medical history report.

The evidence of record shows that following active duty service, the Veteran neither sought treatment for, nor was diagnosed with obstructive sleep apnea until approximately 1999, when a September 1999 Salt Lake City VA Medical Center ("VAMC") treatment report showed that he underwent a pulmonary evaluation; a March 2000 treatment note showed that he had been using a continuous positive airway pressure ("CPAP") machine since August 1999.  In May 2000, he underwent a VAMC sleep study, which revealed a diagnosis of obstructive sleep apnea, well-treated with CPAP.  However, there is no indication in any of the treatment reports of record (either from statements made by the Veteran himself or from any of his treating clinicians) to suggest that the Veteran's obstructive sleep apnea began during, or is otherwise related to active duty service.  

Based on a review of the complete claims folder, the Board finds the probative evidence to be against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  As discussed above, there is no evidence that the Veteran complained of, sought treatment for, or was diagnosed with obstructive sleep apnea during service, and the first post-service reports of record showing treatment for the condition are dated in 1999, nearly 30 years after active duty service.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed between service and the first treatment or documented complaint of record of obstructive sleep apnea is evidence that weighs against the Veteran's claim and further substantiates the fact that he has not suffered from chronic obstructive sleep apnea ever since service.

In addition to the medical evidence, the Board has also considered the Veteran's personal assertion (written on his VA Form 9) that his obstructive sleep apnea is related to military service in a combat zone in Korea.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  However, as discussed above, while the Veteran is competent to describe what he experiences with his senses, as a lay person without evidence of medical knowledge or training, he is not competent to attribute obstructive sleep apnea, diagnosed nearly three decades after active duty, to military service.  See Jandreau, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.
REMAND

The Veteran avers that he has PTSD and/or at least one acquired psychiatric disorder as a direct result of active military service in the Republic of Vietnam.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As to claims of entitlement to service connection for PTSD pending before VA on or after October 29, 2008, service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) ("DSM IV").

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

By way of history, VA records show that the Veteran served in the Army in Vietnam between July 1969 and May 1970.  His form DD 214, however, fails to demonstrate any evidence of combat service and the Veteran has never claimed to have participated in combat.  Rather, he confirms that the military occupational specialty ("MOS") shown on his DD 214, that of a personnel specialist, is correct.  Nonetheless, the Veteran claims that, on several occasions while serving in Vietnam, enemy forces fired rockets into his base camp, resulting in his being in fear for his life.  In this regard, the Board observes that the Veteran's claim of fear of hostile military activity was made during a January 2008 VA outpatient psychiatric evaluation, before the amended provisions of 38 C.F.R. § 3.304(f), relaxing the evidentiary standard for establishing in-service stressors in PTSD claims, took effect.  As such, his assertion is afforded greater credibility.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of a veteran when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Lay evidence of continuity of symptoms may meet the low threshold of indicating that a current disability may be associated with military service.  McLendon, 20 Vet. App. at 82-83.

In this case, during the Veteran's January 2008 psychiatric evaluation, the clinician diagnosed him with "PTSD, paranoid disorder; vs. schizophrenia."  During a subsequent VA outpatient psychological evaluation later that month, however, a VA neuro-psychologist opined that he probably did not meet the criteria for military-related PTSD and instead opined that, although he endorsed significant psychiatric distress, much of it seemed to be related to his long history of mental illness, depression and paranoia rather than his prior military experiences.  Despite these opinions, the Board notes that the language of the Federal Register appears to indicate the necessity of a PTSD diagnosis during a VA compensation and pension examination for the relaxed evidentiary standard to apply.  See 75 Fed. Reg. 39843-52, supra.  

Accordingly, as there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's active military service, and insufficient competent medical evidence to make a decision on the claim, the Board finds that a remand for a VA examination is necessary to determine whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, provides the Veteran with a diagnosis of PTSD with symptoms medically-related to his claimed in-service stressor involving fear of hostile military activity.  

In addition, as the Veteran is also claiming entitlement to service connection for an acquired psychiatric disorder, the Board finds an examination is needed in order to obtain an opinion regarding whether he currently has an acquired psychiatric disorder(s) that was caused or permanently aggravated by military service.  In this regard, the Board observes that, during his August 1967 pre-induction examination, although the Veteran was not diagnosed with a psychiatric disorder, on his accompanying medical examination report, he specifically indicated that he either then had, or had previously experienced depression or excessive worry.  Similarly, although he was again found to not have a psychiatric disorder during his April 1970 service separation examination, he again indicated that he had been or was currently suffering from depression or excessive worry; he added that he also experienced frequent trouble sleeping.  In light of the foregoing, the Board finds that a VA examination is needed to obtain a medical opinion as to whether any currently-diagnosed psychiatric disorder (other than PTSD) pre-existed and was permanently aggravated by service, or was the result of some incident of service.  

 
In addition, the VCAA states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This includes the duty to notify the Veteran of all evidence necessary to substantiate his claim.  As the Veteran has not been provided with information pertaining to the recently amended regulations for establishing a claim of entitlement to PTSD based on fear of hostile military or terrorist activity, he must be provided with this notice.  In addition, because there is a possibility that a pre-existing mental health disorder was aggravated by service, he must also be afforded notice regarding establishing a claim of entitlement to service connection based on aggravation of the condition by military service.

Finally, the Court has held that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain all of the Veteran's mental health records since February 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a VCAA letter advising him of how to substantiate a claim of entitlement to PTSD based on fear of hostile military or terrorist activity under the revised provisions of 38 C.F.R. § 3.304(f).  In addition, he must be provided VCAA notice of the requirements for substantiating a claim of entitlement to service connection based on aggravation of a pre-existing condition by military service.   The Veteran should be given a reasonable amount of time to reply to such notice.

2.  The RO/AMC should obtain all of the Veteran's available VA mental health treatment records since February 2008 and associate them with the claims folder.  Any negative reply must also be associated with the claims folder.

3.  Thereafter, schedule the Veteran for an examination by an appropriate psychiatrist or psychologist to determine whether he has PTSD with symptoms that are medically-related to his claimed in-service stressor involving the fear of hostile military or terrorist activity during non-combat service in Vietnam.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran his contentions regarding his claimed in-service stressor involving fear of hostile military or terrorist activity and specifically note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in formulating his or her opinion.  The examiner should also note that the Veteran's service in within the Republic of Vietnam has been confirmed.  

The examiner should be asked to respond to the following:

(a)  Is it at least as likely as not that the Veteran has PTSD that is related to his active military service, including as a result of fear of hostile military or terrorist activity, as a non-combat personnel specialist in Vietnam?  The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.   

(b)  If any other psychiatric disorder(s) (other than PTSD) is diagnosed, the examiner should provide an opinion as to whether there is clear and unmistakable (obvious and manifest) evidence that such disorder(s) pre-existed service.  If so, the examiner should determine whether there is clear and unmistakable (obvious and manifest) evidence that such disorder(s) was not aggravated by service.  Aggravation is defined as a permanent worsening (as opposed to temporary flare-ups or increase in symptoms) beyond the normal progression.

(c) If the examiner finds that there is not clear and unmistakable evidence that a psychiatric disorder(s) (other than PTSD) both pre-existed service and was not aggravated therein, the examiner should determine whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is of service onset or otherwise related thereto.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); ii) the question falls outside of the limits of current medical knowledge or scientific development; iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or iv) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)		

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


